Exhibit 10.1
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the "Agreement") effective as of
February 16, 2011 (the "Agreement Date") and amended and restated as of May 24,
2011. is between Shuffle Master, Inc. ("Company"), and David Lopez
("Executive").
 
Company desires to continue to employ Executive to serve as its Chief Operating
Officer upon the terms and subject to the conditions set forth herein;
 
Company entered into the Employment Agreement with Executive on February 16,
2011, and Company and Executive desire to amend and restate the Employment
agreement for the purpose of amending the definition of “Good Reason” under
section V(B) hereof.
 
THEREFORE, Company and Executive hereby agree as follows:
 
I.           TERM OF AGREEMENT.  The term of Executive's employment under this
Agreement shall begin on the Agreement Date and end on the fourth anniversary of
the Agreement Date (the "Initial Term").  Subject to the terms of this
Agreement, Company may terminate Executive's employment at any time for any
reason or for no reason.  Executive may terminate his employment upon forty-five
(45) days' prior written notice to the Board of Directors of Company (the
“Board”) for any reason or for no reason.  The term “Employment Period” shall
include the Initial Term and all extensions of the employment term thereafter,
which extensions shall be within the sole discretion of Company and Executive
and shall be effective only if in writing and signed on behalf of the Board and
by Executive.  Company and Executive understand that Executive is employed at
will, subject to discharge at any time, with or without notice, for any reason
or for no reason whatsoever.  Where this Agreement provides for the provision of
a perquisite or benefit that is subject to or governed by Company’s plans or
policies, Executive agrees that Company may alter, amend, limit, or otherwise
eliminate such plans or policies at will.
 
II.           POSITION AND DUTIES.  Company shall employ Executive during the
Employment Period as its Chief Operating Officer.  During the Employment Period,
Executive shall perform the duties lawfully assigned to him by the Board in the
Board’s sole discretion, shall devote his full-time attention and efforts to the
affairs of Company, and shall use his best efforts to promote the interests of
Company.  During the Employment Period, Executive shall report to the
Board.  Executive may not serve on any corporate, civic or charitable boards or
committees without the express approval of the Board, and such approval will
ordinarily only be given if such activities do not interfere with Executive's
duties, under this Agreement, as determined in the sole but reasonable
discretion of the Board.  Unless determined by the Board to the contrary,
Executive shall not be entitled to retain fees and other compensation derived
from such activities.  Executive may invest his personal funds in any form or
manner he may choose, provided that such investments, other than investments in
mutual funds, shall not be in any entities that compete with the Company's
business (e.g., a gaming supplier), and provided that such investments comply
with laws governing the Company and its executives.
 
 
Page 1 of 13

--------------------------------------------------------------------------------

 
 
III.           COMPENSATION.
 
A.           Annual Salary.  Company shall pay Executive, in accordance with the
normal payroll practices of Company, an annual salary at a rate of $350,000.00
per year ("Annual Base Salary") as of the Agreement Date.  During the Employment
Period, the Annual Base Salary shall be reviewed by the Compensation Committee
at least annually and may be increased, but not decreased, from time to time as
approved by the Board of Directors in its sole discretion; provided however that
Annual Base Salary may be decreased by Company, without Executive's consent, in
the event of broad-based reductions in base salaries throughout Company, but any
such reduction of Executive's Annual Base Salary shall not be proportionately
less favorable than reductions in the base salaries of other senior management
executives.
 
B.           Annual Bonus.   If Executive is employed through October 31, 2011,
Executive will also be eligible to receive an executive bonus in accordance with
the terms and conditions of the executive bonus program authorized by the Board
of the Company for other senior management executives of the Company for fiscal
year 2011, which, for fiscal year 2011, shall have a target bonus of no less
than 50% of Executive's Annual Base Salary.  For any subsequent year after
Fiscal Year 2011, Executive will be eligible to participate in an executive
bonus program and/or in an individual performance bonus program as authorized by
the Board of Directors for said period.  Notwithstanding the foregoing, in the
event that Company restates its earnings, then Executive shall be required to
immediately repay Company any bonus amount paid in excess of that supported by
the restated earnings (the “Clawback Right”).
 
C.           Equity Grants and Vesting.  The Board may, in its sole discretion,
grant to Executive options to purchase the Company’s common stock (the
“Options”).  The Board shall consider possible Options grants annually.  In the
event the Board elects to grant Options to Executive, the Options shall expire
ten (10) years from the grant date.  All vesting of the Options shall be
governed by the terms of Company’s written equity plan, and/or the specific
grant.
 
IV.           BENEFITS.
 
A.           Employee Benefit Plans.  During the Employment Period, Executive
and, to the extent permitted by the applicable employee benefit plans, his
spouse and other dependents may participate in Company's employee benefit plans
in accordance with the terms of such employee benefit plans as may be in effect
from time to time to the same extent as other members of the Senior Executive
Management Team (such as medical, dental and other similar benefits); provided
however, that Executive shall not be eligible to receive any benefits from any
severance plan or policy of Company.
 
 
Page 2 of 13

--------------------------------------------------------------------------------

 
 
B.           Vacation.  During the Employment Period, Executive shall be
entitled to vacation time based on Company's policies as in effect from time to
time.
 
C.           Business Expense Reimbursement.  During the Employment Period,
Executive shall be reimbursed, in accordance with Company's policies in effect
from time to time, for reasonable business expenses he incurs.  Executive shall
submit to Company such documentation as is required for such reimbursement, in
accordance with Company's expense reimbursement policy in effect from time to
time.
 
V.           EFFECT OF TERMINATION.
 
A.           Termination for Cause by Company.  If Company terminates
Executive's employment for Cause, Company shall pay to Executive as soon as
practical after the termination date an amount equal to the sum of Executive's
accrued Annual Base Salary earned but not yet paid through the termination date,
and accrued vacation days, and Executive shall not be entitled to any other
benefits or payments under this Agreement, other than such benefits mandated by
applicable law.  A finding of termination for Cause shall be made by resolution
adopted by a majority of the Governance  Committee of the Board (“Governance
Committee”), if such committee is then in existence, or, if it is not then in
existence, by a majority of the Board (excluding Executive if he is a member of
the Board), setting forth the particulars thereof.  In the case of a termination
for Cause, Executive's termination date shall be effective immediately.
 
"Cause" means (i) Executive's engagement in any material act or omission
constituting dishonesty, wrongdoing or malfeasance with respect to Company; or
(ii) Executive's engagement in conduct which a) is a material breach of
fiduciary duty with respect to Company; b) materially violates Company's
conflict of interest policies; or c) in the reasonable opinion of the Governance
Committee (or if such committee does not then exist, the Board), would tend to
materially injure the Company’s reputation with federal, State or tribal
regulatory agencies; any Federal, State, municipal, tribal or other governmental
or regulatory body; investment analysts, rating agencies, securities exchanges,
other self-regulatory organizations or shareholder activist organizations (such
as MSCI/RiskMetrics); or (iii) Executive's commission of any felony or other
crime of moral turpitude; or (iv) Executive's material disobedience or disregard
of a lawful and proper direction of the Board or Company; or (v) Executive’s
inability to get or maintain a gaming license; or (vi) Executive's material
breach of this Agreement, which breach by its nature, is incapable of being
cured or, if curable, remains uncured for more than thirty (30) calendar days
after receipt by Executive of written notice from Company specifying the nature
of the breach and demanding the cure thereof, which notice must be received
within ninety (90) days after the alleged breach is discovered by the
Company.  For purposes of clause (vi) above, a breach of this Agreement that
involves substantially similar acts or omissions as a prior breach that was
cured, shall be deemed incapable of being cured.
 
 
Page 3 of 13

--------------------------------------------------------------------------------

 
 
B.           Termination Without Good Reason by the Executive.  If Executive
terminates his or her employment without Good Reason, Company shall pay to
Executive as soon as practical after the termination date an amount equal to the
sum of Executive’s accrued Annual Base Salary earned but not yet paid through
the termination date, and accrued vacation days, and Executive shall not be
entitled to any other benefits or payments under this Agreement, or other than
such benefits mandated by applicable law.
 
"Good Reason" means: (i) a material reduction in the nature or scope of
Executive's duties, responsibilities, authority, or position; however, for
purposes of this Agreement, the hiring of a permanent CEO is not deemed a
material reduction in the nature or scope of Executive’s duties,
responsibilities, authority or position; or (ii) a material reduction in
Executive's base salary (other than any reduction pursuant to Article III(A) or
VII(F) of this Agreement); or (iii) a material breach of this Agreement by
Company, which breach by its nature, is incapable of being cured or, if curable,
remains uncured for more than thirty (30) calendar days after receipt by Company
of written notice from Executive specifying the nature of the breach and
demanding the cure thereof, which notice must be received within ninety (90)
days of the alleged breach; or (iv) a change in control (as defined in the
Company's 2004 Equity Incentive Plan, as amended and restated on January 28,
2009) of Company whereby there is a material reduction in the nature or scope of
Executive's duties, responsibilities, authority, or position, including, but not
limited to, removal or expulsion from the Board without Cause.  Notwithstanding
the foregoing, any Good Reason condition stated herein that arises out of an act
of God or force majeure shall not constitute Good Reason for purposes of this
Agreement.  For purposes of clause (iii), a breach of this Agreement that
involves substantially similar acts or omissions as a prior breach that was
cured, shall be deemed incapable of being cured.
 
C.           Executive's Death or Disability.  If, before the end of the
Employment Period, Executive's employment terminates due to his death or
disability (which is defined as Executive being unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or as defined
in Company’s long term disability policy if consistent with Section 409A of the
Internal Revenue Code of 1986, as amended), Company shall pay to Executive or
his beneficiaries, as the case may be, within ninety (90) days after the
termination date, an amount which is equal to the sum of Executive's accrued
Annual Base Salary earned but not yet paid through the termination date, an
amount equal to six (6) months of Executive’s Annual Base Salary, and his
accrued vacation days.  Company shall also pay the COBRA premium for group
health coverage for Executive, and, if covered under Company's group health
coverage immediately before Executive's death or disability, for his spouse and
dependents for six (6) consecutive months after Executive's termination date,
provided that Executive (and his spouse and dependents if applicable) are
eligible for and elect COBRA coverage.  Additionally, if Executive's termination
is due to disability, then to the extent he is a participant in any disability
plans sponsored by Company on his termination date, he shall be entitled to
benefits in accordance with the terms of those plans as in effect from time to
time.  Executive shall also be entitled to immediate acceleration and immediate
vesting of any outstanding equity interests previously provided to Executive by
Company provided that such vesting and acceleration are permitted under
Company’s written equity plan.
 
 
Page 4 of 13

--------------------------------------------------------------------------------

 
 
D.           Termination Without Cause, or for Good Reason, or Non-Renewal of
Employment Agreement.  If Company terminates Executive's employment without
Cause, or if Executive terminates his employment for Good Reason, or if the
Employment Period expires and Company does not renew or extend Executive’s
employment on terms equal to or better than those set forth in this Agreement,
Executive shall not be eligible to participate in or receive any payments or
benefits from any severance plan or policy of Company.  Instead, Executive shall
receive the following payments and benefits listed in this Article V(D)  of this
Agreement:
 
 
1.
as soon as reasonably practical after the termination date, accrued Annual Base
Salary earned but not yet paid through the termination date;

 
 
2.
severance equal to one year’s Annual Base Salary in existence as of the date of
termination, which amount shall be paid by Company to Executive in accordance
with the normal payroll practices of Company in effect on the date of this
Agreement, in equal installments over a twenty-four (24) month period beginning
on the next payroll date immediately following termination;

 
 
3.
as soon as reasonably practical after the termination date, a lump sum amount
equal to his accrued vacation days; and,

 
 
4.
subject to the provisions of Company's medical benefit plans, if Executive (and
his spouse and dependents if applicable) is eligible for and elects continuation
of coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended ("COBRA"), and if COBRA coverage is applicable to Company's medical
benefit plans, through the earlier of (i) twenty-four (24) months from the
termination date of Executive or the maximum number of months that COBRA
coverage is available by law at the time of Executive’s termination, whichever
is less, or (ii) Executive's date of employment by a subsequent employer,
Company shall pay the premiums for Executive's (and spouse’s and dependents’ if
applicable) COBRA coverage; and

 
 
Page 5 of 13

--------------------------------------------------------------------------------

 
 
 
5.
The payments identified in Article VI(G).

 
E.           Return of Company Property.  Executive shall immediately return all
Company property to Company upon the termination date.
 
F.           General Release and Waiver.  In consideration for entering into
this Agreement, upon termination of his employment with Company for any reason
than his death, Executive shall execute a release and waiver of all claims and
potential claims against Company in a form provided by and reasonably acceptable
to Company (the "Release").  Company shall present the Release to Executive
within ten (10 ) days of termination, and Executive shall have up to forty-five
(45) days following termination to consider whether to execute the Release; in
the event Executive executes the Release, Executive shall have an additional
eight (8) calendar days in which to expressly revoke his execution of the
release in writing.  In the event that Executive fails to execute the Release
within the forty-five (45) days following termination, or in the event Executive
formally revokes his execution of the release within eight (8) calendar days of
his execution of the Release, then this Agreement shall be null and void,
provided, however, that the covenants and payments provided in Article VI of
this Agreement shall remain in full force and effect.   Executive shall not be
entitled to any payments or benefits under this Agreement other than those
provided in Article VI of this Agreement after termination of his employment if
he does not execute the Release or if he revokes the Release during any
statutory revocation period, and to the extent that Company has made any
payments to Executive prior to Executive’s failure to execute the Release within
forty-five (45) days following termination or prior to his revocation, then
Executive shall immediately reimburse Company for any all and all such payments
other than those provided in Article VI of this Agreement.
 
G.           Effect of Restrictive Covenant Compliance on Termination
Pay.  Notwithstanding any other provision contained herein, in the event that
Executive materially breaches any duties set forth in Article VI of this
Agreement, then Executive shall not be entitled to any further post-termination
compensation or benefits of any kind, Executive shall immediately reimburse
Company for all post-termination amounts previously paid by Company and
Company’s cost associated with the provision of any post-termination benefits to
Executive, and the duties set forth in Article VI of this Agreement shall
continue in full force and effect.
 
VI.           RESTRICTIVE COVENANTS.
 
A.           Non-Solicitation of Employees.  Executive covenants and agrees that
he shall not, at any time during the Employment Period and for two (2) years
following termination of his employment with Company (the "Restriction Period"),
directly or indirectly hire or seek to hire for any person or entity, any person
employed at that time by Company or any Company affiliate, and shall not
otherwise encourage any such person to leave such employment.
 
 
Page 6 of 13

--------------------------------------------------------------------------------

 
 
B.           Non-Competition.  Executive covenants and agrees that he shall not
at any time during the Restriction Period directly or indirectly consult with,
be employed by, provide services to, or be a business associate of any person or
entity that competes or plans to compete with the business activities of Company
that are in existence or under consideration by Company at the time of and the
two years leading up to the Restriction Period.  Executive understands and
agrees that, because Company has a global business and because of Executive’s
position as a senior executive, a global restriction on competition is
reasonable and appropriate and will not materially impede Executive’s ability to
earn a living.
 
C.           Confidentiality.  Except as required to fulfill his duties during
the Employment Period pursuant to the terms of his employment under this
Agreement, Executive covenants and agrees that at no time during the Employment
Period nor at any time following termination of his employment will Executive
communicate, furnish, divulge or disclose in any manner to any person or entity
any Confidential Information without the prior express written consent of
Company.  "Confidential Information" shall mean financial information about
Company or any Company affiliates, strategies and techniques, trade secrets,
contract terms with vendors and suppliers, supplier lists and data, and such
other confidential, proprietary, or sensitive information to which Executive has
access as a result of his position with Company.  Confidential Information shall
not include (i) any information which was or becomes generally available to the
public other than as a result of a wrongful disclosure by Executive, or (ii) any
information compelled to be disclosed by applicable law; provided that
Executive, to the extent not prohibited from so doing by applicable law, shall
give Company prior written notice of the information to be so disclosed pursuant
to clause (ii) of this sentence as far in advance of its disclosure as may be
practical.
 
D.           Inventions.
 
1.           Executive shall fully and promptly disclose to the Company all
inventions, discoveries, software and writings that Executive may make,
conceive, discover, develop or reduce to practice either solely or jointly with
others during Executive’s employment with the Company, whether or not during
usual work hours.  Executive agrees that all such inventions, discoveries,
software and writing shall be and remain the sole and exclusive property of the
Company, and Executive hereby agrees to assign, and hereby assigns all of
Executive’s right, title and interest in and to any such inventions,
discoveries, software and writings to the Company.  Executive agrees to keep
complete records of such inventions, discoveries, software and writings, which
records shall be and remain the sole property of the Company, and to execute and
deliver, either during or after Executive’s employment with the Company, such
documents as the Company shall deem necessary or desirable to obtain such
letters patent, utility models, inventor’s certificates, copyrights, trademarks
or other appropriate legal rights of the United States and foreign countries as
the Company may, in its sole discretion, elect, and to vest title thereto in the
Company, its successors, assigns, or nominees.
 
 
Page 7 of 13

--------------------------------------------------------------------------------

 
 
2.           “Inventions,” as used herein, shall include inventions,
discoveries, improvements, ideas and conceptions, developments and designs,
whether or not patentable, tested, reduced to practice, subject to copyright or
other rights or forms of protection, or relating to data processing,
communications, computer software systems, programs and procedures.
 
3.           Executive understands that all copyrightable work that Executive
may create while employed by the Company is a “work made for hire,” and that the
Company is the owner of the copyright therein.  Executive hereby assigns all
right, title and interest to the copyright therein to the Company.
 
4.           Executive has no inventions, improvements, discoveries, software or
writings useful to the Company or its subsidiaries or affiliates in the normal
course of business, which were conceived, made or written prior to the date of
this Agreement.
 
E.           Non-Disparagement.  At all times during the Employment Period and
for a period of three (3) consecutive years thereafter, Executive shall refrain
from all conduct, verbal or otherwise, that materially disparages or materially
damages, or could materially disparage or materially damage, the reputation,
goodwill, or standing in the community of Company or any Company affiliates.
 
F.           Injunction and Forfeiture.  Executive acknowledges that monetary
damages will not be an adequate remedy for Company in the event of a breach of
this Article VI.  Therefore, Executive agrees that, in addition to other rights
that Company may have, Company is entitled to an injunction preventing Executive
from any breach of this Article VI.
 
G.           Compensation for Covenants.  In addition to the consideration
provided elsewhere in this Agreement, in exchange for the restrictive covenants
contained herein, Company shall pay Executive an amount equal to one year’s
Annual Base Salary in existence as of the date of termination, which amount
shall be paid by Company to Executive in accordance with the normal payroll
practices of the Company in effect on the date of this Agreement in equal
installments over a twenty-four (24) month period beginning on the payroll date
immediately following the termination.  Notwithstanding the foregoing, in the
event of a termination by Executive without good reason, or a termination by
Company for cause, Executive shall not be entitled to the compensation set forth
in this Article VI (G), but shall nonetheless be required to honor the
Restrictive Covenants set forth herein.
 
H.           Termination of Payment Obligations.  Notwithstanding any other
provision contained herein, in the event that Executive materially breaches any
duties set forth in these Restrictive Covenants, then Executive shall not be
entitled to any further post-termination compensation or benefits of any kind,
Executive shall immediately reimburse Company for all post-termination amounts
previously paid by Company and Company’s cost associated with the provision of
any post-termination benefits to Executive, and the duties set forth in these
Restrictive Covenants shall continue in full force and effect.
 
 
Page 8 of 13

--------------------------------------------------------------------------------

 
 
VII.           MISCELLANEOUS.
 
A.           Dispute Resolution.
 
1.           Article VI Disputes. Executive and Company agree that any disputes
arising out of the provisions of Article VI of this Agreement shall be settled
by the courts of law, mediation or arbitration (binding or otherwise), at the
sole election of Company.
 
2.           Other Disputes.  Executive and Company agree that any disputes
between them other than those arising out of or relating to Article VI of this
Agreement shall be submitted to mediation.  If not resolved in mediation, such
dispute shall be finally resolved by arbitration in accordance with the
Commercial Rules of the American Arbitration Association.  During the
arbitration, Executive will pay for Executive's own costs and attorneys' fees,
if any, and Company will pay for its own costs and attorneys' fees, if
any.  Attorneys' fees and costs may be awarded by the arbitrator to the
prevailing party.  The arbitration shall be governed by the Federal Arbitration
Act, 9 U.S.C.  §§ 1-16 and judgment upon the award rendered by the arbitrator
may be entered by any court having jurisdiction.  The arbitrator shall not have
the right to award speculative damages or punitive damages to either Executive
or Company except as expressly permitted by statute and shall not have the power
to amend this Agreement.  The arbitrator shall be required to follow applicable
law.  The place of arbitration shall be within twenty-five (25) miles of
Company’s corporate headquarters in existence as of the date of the demand for
arbitration.  Any application to enforce or set aside the arbitration award
shall be filed in a state or federal court located within the jurisdiction
closest to Company’s headquarters in existence as of the date of the demand for
arbitration.
 
B.           Assignment; Successors.  This Agreement shall be binding upon and
inure to the benefit of Executive, Company and the successors and permitted
assigns of Company.
 
C.           Severability.  If all or any part of this Agreement is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity shall not serve to invalidate any portion of this Agreement not
declared to be unlawful or invalid.  Any provision so declared to be unlawful or
invalid shall, if possible, be construed, or if necessary reformed in a manner
which will give effect to the terms of such provision to the fullest extent
possible while remaining lawful and valid.
 
 
Page 9 of 13

--------------------------------------------------------------------------------

 
 
D.           Amendment; Waiver.  This Agreement shall not be amended or modified
except by written instrument executed by Company and Executive.  A waiver of any
term, covenant or condition contained in this Agreement shall not be deemed a
waiver of any other term, covenant or condition, and any waiver of any default
in any such term, covenant or condition shall not be deemed a waiver of any
later default thereof or of any other term, covenant or condition.
 
E.           Notices.  All notices hereunder shall be in writing and delivered
by hand, or by a nationally-recognized delivery service that guarantees
overnight delivery, or by first- class, registered or certified mail, return
receipt requested, postage prepaid, addressed to Executive at his most recent
home address or facsimile number on file at Company, and to the Board of
Directors of Company at 1106 Palms Airport Drive, Las Vegas, Nevada 89119.
 
F.           Withholding.  Company may withhold from any amounts payable under
any provision of this Agreement any taxes that are required to be withheld
pursuant to applicable law as well as, if and to the extent permitted by Code
Section 409A, any amounts Company reasonably believes are due and owing from
Executive to Company.
 
G.           Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
 
H.           Entire Agreement.  This Agreement forms the entire agreement
between the parties hereto with respect to the subject matter contained in the
Agreement and shall supersede all prior agreements, promises and representations
regarding employment, compensation, or severance, whether in writing or
otherwise.
 
I.           Applicable Law.  This Agreement shall be interpreted and construed
in accordance with the laws of the State of Nevada, without regard to its choice
of law principles.
 
J.           Cooperation.
 
1.           Executive agrees to fully cooperate with the Company and its
affiliates during the entire scope and duration of any litigation or
administrative proceedings involving any matters with which Executive was
involved during Executive's employment with the Company.  Such cooperation shall
be subject to the reasonable demands of any subsequent employment undertaken by
Executive, and Company shall cover any reasonable out-of-pocket expenses of
Executive in so cooperating, excluding, any attorney’s fees incurred by
Executive, unless said attorney’s fees are expressly authorized, permitted, or
required under any applicable directors’ and officers’ insurance.
 
 
Page 10 of 13

--------------------------------------------------------------------------------

 
 
2.           In the event Executive is contacted by parties or their legal
counsel involved in litigation adverse to the Company or its affiliates,
Executive (i) agrees to provide notice of such contact as soon as practicable;
and (ii) acknowledges that any communication with or in the presence of legal
counsel for the Company (including without limitation the Company's outside
legal counsel, the Company's inside legal counsel, and legal counsel of each
related or affiliated entity of the Company) shall be privileged to the extent
recognized by law and, further, will not do anything to waive such privilege
unless and until a court of competent jurisdiction decides that the
communication is not privileged.  In the event the existence or scope of the
privileged communication is subject to legal challenge, then the Company must
either waive the privilege or pursue litigation to protect the privilege at the
Company's sole expense.
 
K.           Code Section 409A.
 
1.           General.  It is the intention of both the Company and Executive
that the benefits and rights to which Executive could be entitled pursuant to
this Agreement comply with Code Section 409A, to the extent that the
requirements of Code Section 409A are applicable thereto, and the provisions of
this Agreement shall be construed in a manner consistent with that
intention.  Nothing herein shall be construed as an entitlement to or guarantee
of any particular tax treatment to the Executive.
 
2.           Distributions on Account of Separation from Service.  If and to the
extent required to comply with Code Section 409A, any payment or benefit
required to be paid under this Agreement on account of termination of
Executive's employment shall be made upon Executive incurring a “separation of
service” within the meaning of Code Section 409A.
 
3.           Timing of Severance Payments.  Notwithstanding anything in this
Agreement to the contrary, if Executive is deemed to be a “specified employee”
for purposes of Code Section 409A, no severance payment or other payments
pursuant to, or contemplated by, this Agreement shall be made to Executive by
the Company before the date that is six months after the
Executive's  “separation from service” (or, if earlier, the date of Executive's
death) if and to the extent that such payment or benefit constitutes a deferral
of compensation under Code Section 409A.  Any payment or benefit delayed by
reason of the prior sentence shall be paid out or provided in a single lump sum
at the end of such required delay period in order to catch up to the original
payment schedule.
 
4.           Treatment of Each Installment as a Separate Payment.  For purposes
of applying the provisions of Code Section 409A to this Agreement, each
separately identified amount to which Executive is entitled under this Agreement
shall be treated as a separate payment.  In addition, to the extent permissible
under Code Section 409A, any series of installment payments under this Agreement
shall be treated as a right to a series of separate payments.
 
 
Page 11 of 13

--------------------------------------------------------------------------------

 
 
5.           Expenses.  Notwithstanding anything in this Agreement to the
contrary, except to the extent any expense or reimbursement hereunder does not
constitute a deferral of compensation under Code Section 409A, any expense or
reimbursement shall meet the following requirements:  (i) the amount of expenses
eligible for reimbursement provided to Executive during any calendar year will
not affect the amount of expenses eligible for reimbursement or in-kind benefits
provided to Executive in any other calendar year, (ii) the reimbursements for
expenses for which Executive is entitled to be reimbursed shall be made on or
before the last day of the calendar year following the calendar year in which
the applicable expense is incurred, (iii) the right to payment or reimbursement
or in-kind benefits hereunder may not be liquidated or exchanged for any other
benefit, and (iv) the reimbursements shall be made pursuant to objectively
determinable and nondiscretionary Company policies and procedures regarding such
reimbursement expenses.
 
L.           Post-Termination Medical Benefits.  Notwithstanding any provision
of this Agreement to the contrary, in the event that the Company determines that
the provision of post-termination medical benefits to Executive pursuant to
Article V(C) or V(D)(4) above would, at any time such benefits are to be
provided to Executive, subject the Company to adverse tax consequences under
applicable Federal or state law, the Company in its sole discretion will instead
reimburse Executive each month for either:  (1) the amount necessary to enable
Executive to pay the COBRA premium applicable to the coverage maintained by
Executive for the month; or (2) the amount necessary to enable Executive to pay
the premium Executive would be required to pay to obtain coverage comparable to
the coverage then maintained by Executive under a policy of insurance selected
by Company if Executive (and, if applicable any qualified beneficiary related to
Executive) waives the right to COBRA continuation coverage.  The payment to be
made pursuant to the preceding sentence shall continue through, but only
through, the period during which Company would otherwise be required to provide
post-termination medical coverage pursuant to Article V(C) or V(D)(4) above.
 
M.           Company Policies.   During the term of this Agreement, Executive
shall engage in no activity or employment which may conflict with the interests
of the Company, and Employee shall comply with all policies and procedures of
the Company including without limitation, all policies and procedures pertaining
to ethics.
 
[Signature Page Follows]
 
 
Page 12 of 13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the Agreement Date.
 
 
SHUFFLE MASTER, INC.
 
 
/s/ MICHAEL GAVIN ISAACS_______________
Michael Gavin Isaacs, Chief Executive Officer
 
 
EXECUTIVE:
 
 
/s/ DAVID B. LOPEZ_____________________
David B. Lopez
 
 
APPROVED:
 
 
COMPENSATION COMMITTEE
 
 
/s/ DANIEL M. WADE___________________
Daniel M. Wade, Chairman
 
 
Page 13 of 13

--------------------------------------------------------------------------------